                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                   IN THE UNITED STATES DISTRICT COURT
                                                                       May 13, 2019
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION                       David J. Bradley, Clerk




PORTNEY HUNT,                        §
TDCJ #01981650,                      §
                                     §
                   Petitioner,       §
                                     §
v.                                   §
                                     §        CIVIL ACTION NO. H-18-4241
LORIE DAVIS, Director,               §
Texas Department of Criminal         §
Justice - Correctional               §
Institutions Division,               §
                                     §
                   Respondent.       §



                      MEMORANDUM OPINION AND ORDER


     Portney Hunt (TDCJ #01981650) has filed a Petition for a Writ

of Habeas Corpus By a Person in State Custody ("Petition")           (Docket

Entry No. 1) to challenge a conviction for aggravated robbery with

a deadly weapon.     Now pending is Respondent [Lorie] Davis's Motion

for Summary Judgment With Brief in Support           ("Respondent's MSJ")

(Docket Entry No. 16), arguing that the Petition is barred by the

governing one-year statute of limitations.           Hunt has not filed a

response and her time to do so has expired.         After considering the

pleadings,   the state court records,    and the applicable law,             the

court will grant Respondent's MSJ and will dismiss this action for

the reasons explained below.

               I.     Background and Procedural History

     On January 20, 2015, Hunt entered a guilty plea in the 263rd

District Court of Harris County, Texas, to charges of aggravated

robbery with   a    deadly weapon,   namely    a   firearm,   in Cause       No.
1401138. 1         In exchange for that plea the State agreed to                       recommend

a 15-year prison sentence. 2            On February 23, 2015, the trial court

found       Hunt    guilty    as    charged    and     sentenced        her     to    15   years'

imprisonment          under   the    terms     of    the    parties'       negotiated         plea

agreement. 3         Hunt, who waived the right to appeal when she entered

her guilty plea, did not pursue a direct appeal. 4

        On April 27, 2018, Hunt executed an Application for a Writ of

Habeas Corpus Seeking Relief from [a] Final Felony Conviction Under

[Texas]       Code of Criminal Procedure Article 11.07                        ("State Habeas

Application") to challenge her conviction. 5                         In several overlapping

grounds for relief, Hunt raised the following arguments:

        1.      She     was   denied     the        right       to    counsel        during


        1
      See Waiver of Constitutional Rights, Agreement to Stipulate,
and Judicial Confession, Docket Entry No. 17-6, pp. 8-9.       For
purposes of identification,     all page numbers refer to the
pagination imprinted by the court's electronic filing system,
CM/ECF.
        2
            Id. at 9.
        3
      Judgment of Conviction by Court                       -    Waiver    of    Jury      Trial,
Docket Entry No. 17-6, p. 38.
        4
      Trial Court's Certification of Defendant's Right of Appeal,
Docket Entry No. 17-6, p. 16 (explaining the defendant's appellate
rights, but certifying that the defendant had no right to appeal in
a plea-bargain case).
        5
      State Habeas Application, Docket Entry No. 17-4, p. 21. The
Application was not stamped as filed by the Harris County District
Clerk's Office until May 7, 2018.   See id. at 5.   Using the date
most favorable to Hunt, the court will treat the date that she
signed it as the filing date.    See Richards v. Thaler, 710 F.3d
573, 578-79 (5th Cir. 2013) (acknowledging that the prison mail box
rule, which treats the date that a pleading is delivered to prison
authorities as the date of filing, applies to post-conviction
proceedings in Texas) (discussing Campbell v. State, 320 S.W.3d
338, 339 (Tex. Crim. App. 2010)).

                                              -2-
             interrogation by police and was not advised of her
             Miranda rights.

     2.      There was no DNA, fingerprints, or other evidence
             to support her identification as the perpetrator.

     3.      The entire court proceeding was unjust and unfair
             because she was denied effective assistance of
             counsel,   who failed  to   conduct  an  adequate
             investigation.

     4.      The conviction violates     the   Eighth Amendment
             prohibition against cruel and unusual punishment
             because she was abandoned by counsel, who failed to
             appear   at  numerous   court   dates   or  present
             mitigation evidence of her cooperation with law
             enforcement.

     5.      She was denied effective assistance of counsel when
             her attorney "coerced" her to sign the plea
             agreement by advising her that she could receive
             more time.   He also failed to advise her of the
             right to appeal. 6

Defense counsel filed a detailed affidavit refuting the allegations

of ineffective-assistance, noting that the State had evidence in

the form of surveillance footage showing that Hunt participated in

as many as four aggravated robberies and that her guilty plea was

voluntarily made. 7      The   state    habeas   corpus   court,   which   also

presided over Hunt's guilty plea and sentencing, found that none of

her claims had merit and recommended that relief be denied. 8               The

Texas Court of Criminal Appeals agreed and denied Hunt's State




     6
         Id. at 10-15.
     7
         Affidavit of Marc Metze, Docket Entry No. 17-4, pp. 40-44.
     8
      State's Proposed Findings of Fact, Conclusions of Law, and
Order on Application No. 1401138-A, Docket Entry No. 17-5, pp. 13-
23.

                                       -3-
Habeas Application without a written order on September 26, 2018.                       9



       On November 1, 2018, Hunt submitted the pending Petition for

federal habeas corpus relief under 28 U.S.C. § 2254 from her state

court aggravated robbery conviction. 10               She asserts many of the same

grounds       for       relief   that    were   rejected   on   state   habeas     corpus

review. 11     The respondent argues that the Petition must be dismissed

as    barred by the          governing one-year        statute    of    limitations    on

federal habeas corpus review. 12

                                        II.   Discussion

A.     The One-Year Statute of Limitations

       According to the Antiterrorism and Effective Death Penalty Act

of 1996 (the "AEDPA"), Pub. L. No. 104-132, 110 Stat. 1214 (1996),

all federal habeas corpus petitions filed after April 24, 1996, are

subject       to    a    one-year       limitations   period    found    in   28   U.S.C.

§    2244(d), which provides as follows:

        (d) (1)          A 1-year period of limitation shall apply to
                         an application for a writ of habeas corpus by
                         a person in custody pursuant to the judgment
                         of a State court. The limitation period shall
                         run from the latest of--

                (A)      the date on which the judgment became final by


        9
        Action Taken on Writ No. 88,878-01, Docket Entry No. 17-1, p.
1.
       10
        Petition, Docket Entry No. 1, p. 10 (indicating that Hunt
placed her Petition in the prison mailing system on November 1,
2018) .
       11
            Id. at 6-7.
       12
            Respondent' s MSJ, Docket Entry No. 16, pp. 4-8.

                                                -4-
                         the conclusion of                direct review or the
                         expiration of the               time for seeking such
                         review;

                 (B)     the date on which the impediment to filing an
                         application   created  by   State  action   in
                         violation of the Constitution or laws of the
                         United States is removed, if the applicant was
                         prevented from filing by such State action;

                 (C)     the date on which the constitutional right
                         asserted was initially recognized by the
                         Supreme Court, if the right has been newly
                         recognized by the Supreme Court and made
                         retroactively    applicable to   cases  on
                         collateral review; or

                 (D)     the date on which the factual predicate of the
                         claim or claims presented could have been
                         discovered   through  the   exercise   of  due
                         diligence.

28   u.s.c.      §     2244 (d) (1).      Because the ,pending Petition was filed

well after April 24, 1996, the one-year limitations period clearly

applies.         See Flanagan v.           Johnson,      154 F. 3d 196,     198    (5th Cir.

1998)        (citing Lindh v. Murphy, 117 S. Ct. 2059, 2068 (1997)).

        As noted above, Hunt was sentenced to 15 years' imprisonment

on February 23,             2015,      pursuant to a negotiated plea agreement.

Although        Hunt      waived    her    right    to    appeal   and    did     not   pursue

appellate review, the respondent argues that the limitations period

in this case began to run under                §   2244 (d) (1) (A) on March 25, 2015,

when any potential opportunity to pursue a direct appeal expired. 13

See Gonzalez v. Thaler,                 132 S. Ct.    641,   653-54      (2012)    (observing

that    the     judgment became           final    when the petitioner's            time   for



        13
             Respondent' s MSJ, Docket Entry No. 16, p. 6.

                                              -5-
seeking review with the State's highest court expired).                             That date

triggered the statute of limitations, which expired one year later

on March 25,         2016.     As a result,         the pending Petition that was

submitted by Hunt for filing on November 1, 2018, is over two-and-

a-half years         late and is barred by the statute of limitations

unless a statutory or equitable exception applies.


B.    The Availability of Tolling Under 28 U.S.C. § 2244(d) (2)

      Under     28    U.S.C.        §   2244 (d) (2),      the     time    during    which       a

"properly filed application for                   [s]tate post-conviction or other

collateral      review"        is       pending     shall      not     count      toward     the

limitations period on federal habeas review.                              The State Habeas

Application filed by Hunt on April 27, 2018, has no tolling effect

for   purposes       of   §   2244 (d) (2)       because      it    was   filed     after    the

limitations period had already expired in 2 016.                                See Scott v.

Johnson, 227 F.3d 260, 263 (5th Cir. 2000)                       (noting that the statute

of limitations is not tolled by a state habeas corpus application

filed after the expiration of the limitations period).


C.    There is No Other Basis for Statutory or Equitable Tolling

      Hunt does not assert that she was subject to state action that

impeded her from filing her Petition in a timely manner.                                  See 28

U.S.C.   §    2244 (d) (1) (B).           None    of    her   claims      are     based     on   a

constitutional right that has been newly recognized by the Supreme

Court.       See 28 U.S.C.          §   2244 (d) (1) (C).          Likewise,     none of her


                                              -6-
claims raise a constitutional issue that is based on a "new factual

predicate" that could not have been discovered previously if the

petitioner         had      acted     with     due    diligence.         See     28    U.S.C.

§    2244 (d) (1) (D).

        Equitable tolling is available at the court's discretion where

a petitioner demonstrates that she pursued federal review with due

diligence or that "'some extraordinary circumstance stood in [her]

way' and prevented timely filing."                    Holland v. Florida, 130 S. Ct.

2549, 2562        (2010)      (quoting Pace v. DiGuglielmo, 125 S. Ct. 1807,

1814     (2005)).        Hunt has not filed a response to Respondent's MSJ

and she does not allege facts showing that she pursued review of

her claims with the requisite diligence.                       She does not otherwise

show that she was prevented from seeking federal review in a timely

manner by an extraordinary circumstance.

        Although Hunt explains in her Petition that she was unaware of

her claims for ineffective-assistance of counsel until she did some

research while in state prison, 14 allegations of this kind are not

sufficient to extend the AEDPA statute of limitations.                                In that

respect, it is well established that a petitioner's status as a pro

se     prisoner       who    lacks     legal    training      is   not   an     exceptional

circumstance          that    warrants       equitable    tolling.        See    Fisher      v.

Johnson,        174 F.3d 710,         714    (5th Cir.   1999);    see also Cousin v.

Lensing,        310    F.3d    843,     849    (5th    Cir.    2003)     (noting      that    a


        14
             Peti tion, Docket Entry No. 1, p. 9.

                                               -7-
petitioner's        ignorance        or    mistake      is   insufficient          to    warrant

equitable tolling);              Barrow v.      New Orleans S. S. Ass' n,               932 F. 2d

473,   478   (5th Cir. 1991)          (finding that "lack of knowledge of the

filing deadlines," "lack of representation," "unfamiliarity with

the legal process," illiteracy,                   and "ignorance of legal rights"

generally do not justify tolling).

       Because Hunt fails            to establish an exception to the AEDPA

statute of limitations, the Respondent's MSJ will be granted and

the    Petition      will       be   dismissed     as    untimely          under    28    U.S.C.

§   2244 (d) (1).


                      III.       Certificate of Appealability

       Rule 11 of the Rules Governing Section 2254 Cases requires a

district court to issue or deny a certificate of appealability when

entering a      final       order that       is   adverse      to    the    petitioner.        A

certificate of appealability will not issue unless the petitioner

makes "a substantial showing of the denial of a                              constitutional

right," 28 U.S.C.           §    2253(c) (2),     which requires a petitioner to

demonstrate         "that    reasonable       jurists        would    find    the       district

court's      assessment         of   the   constitutional           claims    debatable        or

wrong."      Tennard v. Dretke, 124 S. Ct. 2562, 2565 (2004)                             (quoting

Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)).                           Where denial of

relief is based on procedural grounds, the petitioner must show not

only that "jurists of reason would find it debatable whether the

petition states a valid claim of the denial of a constitutional

                                             -8-
right," but also that they "would find it debatable whether the

district court was correct in its procedural ruling."                   Slack, 120

S. Ct. at 1604.

     A district court may deny a                 certificate of appealability,

sua sponte, without requiring further briefing or argument.                      See

Alexander v.    Johnson,      211   F.3d 895,       898   (5th Cir.    2000).    For

reasons   set   forth   above,      this    court   concludes   that    jurists of

reason would not debate whether any procedural ruling in this case

was correct     Therefore,     a certificate of appealability will not

issue.


                        IV.      Conclusion and Order

     Accordingly, the court ORDERS as follows:

     1.    Respondent's Motion for Summary Judgment                    (Docket
           Entry No. 16) is GRANTED.

     2.    The Petition for a Writ of Habeas Corpus By a
           Person in State Custody filed by Portney Hunt
           (Docket Entry No. 1) is DISMISSED with prejudice.

     3.    A certificate of appealability is DENIED.

     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this/1-M day




                                                                LAKE
                                                  UNITED STATES DISTRICT JUDGE




                                           -9-
